Title: To James Madison from Edward Jones, 2 January 1802 (Abstract)
From: Jones, Edward
To: Madison, James


2 January 1802, Port de la Liberté. Reports his arrival and encloses documents: (1) “Embargo”; (2) “Sending away Genl. Lacrosse”; (3) “Address of the Americans”; (4) “Letter to the first Consul”; and (5) “Answer to Genl. Lacrosse.” All these papers relate to the “late change of Administration in this Island.” At present, “everything is perfectly quiet” and property is safe.
 

   RC (DNA: RG 59, CD, Guadeloupe, vol. 1). 1 p. Enclosures not found.


   Jones had been appointed commercial agent at Guadeloupe in July 1801. On 21 Oct. 1801 revolutionaries led by the mulatto general Magloire Pélage had overthrown Governor Lacrosse, imprisoned him briefly, then deported him to Denmark. An extract from Jones’s dispatch—reporting the prevailing mood of calm—appeared in the National Intelligencer on 1 Feb. 1802. See also Shelby T. McCloy, The Negro in the French West Indies (Westport, Conn., 1966), p. 107.


   A full transcription of this document has been added to the digital edition.
